JAMES E. DOYLE, JR., District Attorney Dane County
You request my opinion whether the Clinical Practice Plan Committee, the Departmental Practice Plan Committees and the University of Wisconsin Clinical Practice Association, which are components of the University of Wisconsin School of Medicine Clinical Practice Plan, are "governmental bodies" as defined in sec. 19.82(1), Stats., and therefore subject to the provisions of secs. 19.81-19.98, Stats.
I am of the opinion that the answer is yes to both portions of your question.
You have enclosed a copy of the "University of Wisconsin School of Medicine Clinical Practice Plan" which describes the purpose, function and operation of the plan and its component groups.
I have reviewed the copy of the Clinical Practice Plan which you forwarded and agree with your statement of its content:
      The Clinical Practice Plan is a method by which income . . . [generated] by medical school members in their clinical practices is distributed. It has another stated purpose of providing financial support for the development of the clinical departments and the School of Medicine. It operates largely as a self-governing organization.
      The Plan is closely associated with, and tied into, a public agency, the University of Wisconsin Medical School. Membership in the Plan is required of all full time members of the Medical School faculty who have clinical practice . . . [responsibilities] and are based in Dane County. The determination as to whether other faculty members shall participate in the plan is made by the Department Chairman and the Dean. The Chairman of the Department serves as the Chairman of the Departmental Practice Plan Association and of the Departmental Practice Plan Committee. The Departmental Practice Plan Committee must provide semi-annual financial reports to the *Page 142 
Dean. The Plan required the approval of the University Administration and the Board of Regents. Any major revision of the Plan requires the approval of the Board of Regents.
      The committees and associations, referred to above, meet from time to time to conduct the Plan's business.
Section 19.82(1), Stats., provides:
      "Governmental body" means a state or local agency, board, commission, committee, council, department or public body corporate and politic created by constitution, statute, ordinance, rule or order; a governmental or quasi-governmental corporation; or a formally constituted subunit of any of the foregoing, but excludes any such body or committee or subunit of such body which is formed for or meeting for the purpose of collective bargaining under subch. IV or V of ch. 111.
In my opinion the University Clinical Practice Association (UCPA) is a subunit of the University of Wisconsin School of Medicine; the Departmental Plan Committees (DPC) and Departmental Practice Plan Associations (DPPA) are subunits of their respective departments or of UCPA. The Clinical Practice Plan Committee (CPPC) which consists of the chairman, acting chairman or his designee of each DPPA and the dean of the School of Medicine or his designee is a subunit of the School of Medicine, the UCPA, or in itself constitutes a separate governmental body. The approval of the Plan by the Board of Regents was by resolution which is equivalent to a "rule" within the meaning of that term as used in sec. 19.82(1), Stats.
The Legislature clearly intended that law to apply to departments and subunits of the University of Wisconsin System institution. Section 19.84(5), Stats., provides: "Departments and their subunits in any university of Wisconsin system institution or campus are exempt from the requirements of subs. (1) to (4) but shall provide meeting notice which is reasonably likely to apprise interested persons, and news media who have filed written requests for such notice." Also see 66 Op. Att'y Gen. 60 (1977).
The plan appears to be, in part, an implementation of the various powers of the Board of Regents, the president of the University of *Page 143 
Wisconsin System, the chancellor and the faculty of each institution with respect to institutional governance. See secs.36.09, 36.11, 36.13, 36.15, 36.23, 36.25(12), (13), Stats.
BCL:RJV